77 F.3d 484
NOTICE: Seventh Circuit Rule 53(b)(2) states unpublished orders shall not be cited or used as precedent except to support a claim of res judicata, collateral estoppel or law of the case in any federal court within the circuit.Sampath KUMARAN, Plaintiff-Appellant,v.BORG-WARNER PROTECTIVE SERVICES CORP., John Gaimari, andEmerson Electric Co., Defendants-Appellees.
No. 94-3283.
United States Court of Appeals, Seventh Circuit.
Submitted Feb. 20, 1996.*Decided Feb. 21, 1996.Rehearing Denied March 11, 1996.

Before PELL, FLAUM and EASTERBROOK, Circuit Judges.

ORDER

1
Sampath Kumaran sued three defendants for employment discrimination under Title VII of the Civil Rights Act of 1964, 42 U.S.C. §§ 2000e et seq., and the Age Discrimination in Employment Act, 29 U.S.C. § 623 et seq.   The district court granted summary judgment to all three.   Kumaran sued the corporate defendants in their trade names;  as they have not protested, we substitute their correct corporate names and proceed to decision.


2
Defendant John Gaimari was Kumaran's fellow employee and cannot be sued under these statutes, which apply only to "employers."  Williams v. Banning, 72 F.3d 552 (7th Cir.1995);  EEOC v. AIC Security Investigations, Ltd., 55 F.3d 1276, 1281 (7th Cir.1995).   Defendant Emerson Electric Co., one of the employer's customers, could have made a similar argument but did not;  we deem it waived.   United States v. Rodriguez, 888 F.3d 519, 524 (7th Cir.1989).


3
The magistrate judge's opinion fully discusses the claim against Kumaran's employer, and we affirm for the reasons there stated.   This also resolves the claim against Emerson, which cannot be liable if the employer is not.


4
AFFIRMED.



*
 After preliminary examination of the briefs, the court notified the parties that it had tentatively concluded that oral argument would not be helpful to the court.   The notice provided that any party might file a "Statement as to Need of Oral Argument."   See Fed.R.App.P. 34(a), Circuit Rule 34(f).   No such statement has been filed, so the appeal is submitted for decision on the briefs and record